   

Case 2:19-cr-00182-Z-BR Document 153 Filed 08/13/20 Pag

  

JS. OURT
NORTHERN DISTRICT OF TEXAS

FILED

   

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXA

 

AMARILLO DIVISION
CLERK, U.S. DISTRICT COUR .
UNITED STATES OF AMERICA § Se &
Plaintiff, § Oe —
§
v. § 2:19-CR-182-Z-BR-(4)
§
KENDRA KAE BUNYARD §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 28, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Kendra Kae Bunyard filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Kendra Kae Bunyard was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Kendra Kae Bunyard; and ADJUDGES Defendant Kendra Kae
Bunyard guilty of Count One in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B)(viil).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August | , 2020.

 

 

MATTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
